MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                       FILED
court except for the purpose of establishing
the defense of res judicata, collateral                                  Mar 04 2019, 10:54 am

estoppel, or the law of the case.                                               CLERK
                                                                           Indiana Supreme Court
                                                                              Court of Appeals
                                                                                and Tax Court




ATTORNEYS FOR APPELLANT                                  ATTORNEY FOR APPELLEE
Katherine A. Harmon                                      Jonathan R. Deenik
Jared S. Sunday                                          Deenik Law, LLC
Mallor Grodner LLP                                       Greenwood, Indiana
Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Adrian S. Aurs,                                          March 4, 2019
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         18A-DR-2194
        v.                                               Appeal from the Marion Superior
                                                         Court
Brooke N. Aurs,                                          The Honorable Heather A. Welch,
Appellee-Petitioner.                                     Judge
                                                         The Honorable Jeffrey L. Marchal,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         49D01-1511-DR-38849



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-DR-2194 | March 4, 2019                      Page 1 of 9
                                               Case Summary
[1]   Adrian S. Aurs (“Husband”) and Brooke N. Aurs (“Wife”) were married on

      July 14, 2007. At all times during the parties’ marriage, Husband was

      employed as a police officer. Wife filed for divorce in November of 2015.

      Husband’s employment was subsequently terminated and he was placed on

      “retired” status after he was involved in a violent incident at Wife’s apartment

      during which he shot a fellow law-enforcement officer. Husband began

      receiving monthly pension benefits after the termination of his employment.

      On August 21, 2018, the trial court issued an order dissolving the parties’

      marriage and dividing the marital estate. On appeal, Husband challenges the

      trial court’s inclusion of his monthly pension benefits in the marital estate. We

      affirm.



                                Facts and Procedural History
[2]   Husband and Wife were married on July 14, 2007. Wife filed for dissolution of

      the parties’ marriage on November 20, 2015. Two children were born during

      the parties’ marriage.1 Beginning on February 1, 1999, and continuing

      throughout the parties’ marriage, Husband was a police officer employed by the

      Indianapolis Metropolitan Police Department (“IMPD”). As a benefit of his

      employment, Husband was a member of the 1977 Police Officers’ and




      1
          Husband does not raise any issues relating to custody or support of the children in the instant appeal.


      Court of Appeals of Indiana | Memorandum Decision 18A-DR-2194 | March 4, 2019                         Page 2 of 9
      Firefighters’ Pension and Disability Fund (“1977 Fund”). Wife filed for divorce

      on November 20, 2015.


[3]   Husband was placed on unpaid suspension starting July 30, 2016, following a

      violent incident at Wife’s apartment. During this incident, Husband entered

      Wife’s apartment and shot a fellow law-enforcement officer who was

      responding to a report of a prior domestic incident. The parties’ children were

      present during the incident.


[4]   As a result of the incident, Husband was charged with a number of crimes,

      including attempted murder and Level 6 felony residential entry. On or about

      February 20, 2018, Husband pled guilty to Level 3 felony aggravated battery

      and two counts of Level 6 felony pointing a firearm at another. In exchange for

      Husband’s guilty plea, the State agreed to dismiss the attempted murder and

      residential entry charges. The trial court accepted Husband’s guilty plea and

      imposed an aggregate thirteen-year sentence.


[5]   Husband’s employment was terminated, he was placed on “retired” status, and

      his 1977 Fund membership ended on December 15, 2017. At this time,

      Husband had been employed by IMPD for over seventeen years and had a

      pension through the 1977 Fund. As of the date of the parties’ separation,

      Husband’s pension was valued at $77,459.60. $29,437.28 of this total

      represented Husband’s individual contribution, which he was entitled to receive




      Court of Appeals of Indiana | Memorandum Decision 18A-DR-2194 | March 4, 2019   Page 3 of 9
      regardless of whether his full pension ever became vested. 2 However, as of the

      date of the issuance of the parties’ divorce decree, Husband was no longer

      entitled to receive this individual contribution because it was used to fund the

      1977 Fund disability pension benefit after Husband, who suffers from diabetes,

      was found to be disabled pursuant to the terms of the 1977 Fund. Beginning

      December 15, 2017, Husband was classified as a disabled retired member of the

      1977 Fund and, as a result of his classification, began receiving a $1996.25

      monthly pension benefit.


[6]   The trial court conducted a hearing on the division of the parties’ marital estate

      on July 10, 2018. During this hearing, Husband’s counsel conceded that the

      trial court had to factor Husband’s pension benefits into the marital estate. The

      parties stipulated that the value of the pension was $204,149.00.3 In finding that

      Wife was entitled to receive fifty percent of Husband’s monthly pension benefit,

      the trial court concluded that Husband’s disability pension rights were acquired

      by the joint efforts of the parties.



                                  Discussion and Decision
[7]   Husband challenges the trial court’s division of the marital estate. Where, as

      here, the trial court enters findings of fact and conclusions thereon, “we apply a



      2
        Pursuant to the terms of the 1977 Fund, members become vested in their pension benefit after accruing
      twenty years of service.
      3
        The parties stipulated that the value of the pension would be $204,149.00 “up through age 52” and that the
      payments would be recalculated once Husband turned fifty-two. Tr. p. 97.

      Court of Appeals of Indiana | Memorandum Decision 18A-DR-2194 | March 4, 2019                    Page 4 of 9
      two-tiered standard of review; first we determine whether the evidence supports

      the findings, and second, whether the findings support the judgment.” Smith v.

      Smith, 938 N.E.2d 857, 860 (Ind. Ct. App. 2010).


              In deference to the trial court’s proximity to the issues, we disturb
              the judgment only where there is no evidence supporting the
              findings or the findings fail to support the judgment. We do not
              reweigh the evidence, but consider only the evidence favorable to
              the trial court’s judgment. Those appealing the trial court’s
              judgment must establish that the findings are clearly erroneous.
              Findings are clearly erroneous when a review of the record leaves
              us firmly convinced that a mistake has been made. We do not
              defer to conclusions of law, however, and evaluate them de novo.


      Id. (citations omitted, emphasis in original).


[8]   In challenging the trial court’s division of the marital estate, Husband argues

      that the trial court abused its discretion in awarding Wife one-half of what he

      refers to as his monthly disability income. In an action for the dissolution of a

      marriage, “the court shall divide the property of the parties whether: (1) owned

      by either spouse before the marriage; (2) acquired by either spouse in his or her

      own right: (A) after the marriage; and (B) before final separation of the parties;

      or (3) acquired by their joint efforts.” Ind. Code § 31-15-7-4(a). Property is

      defined as all of the assets of either party or both parties, including:


              (1) a present right to withdraw pension or retirement benefits;
              (2) the right to receive pension or retirement benefits that are not
              forfeited upon termination of employment or that are vested … but
              that are payable after the dissolution of marriage; and
              (3) the right to receive disposable retired or retainer pay …

      Court of Appeals of Indiana | Memorandum Decision 18A-DR-2194 | March 4, 2019   Page 5 of 9
               acquired during the marriage that is or may be payable after the
               dissolution of marriage.


       Ind. Code § 31-9-2-98(b) (emphasis added).


[9]            The division of marital assets lies within the sound discretion of
               the trial court, and we will reverse only for an abuse of that
               discretion. An abuse of discretion occurs when the trial court’s
               decision is clearly against the logic and effect of the facts and
               circumstances presented. When we review a challenge to the
               trial court’s division of marital property, we may not reweigh the
               evidence or assess the credibility of witnesses, and we will
               consider only the evidence most favorable to the trial court’s
               disposition of marital property.


       Smith, 938 N.E.2d at 860 (citations omitted).


[10]   It is well-established that all marital property goes into the marital pot for

       division. Id. “This ‘one-pot’ theory ensures that all assets are subject to the trial

       court’s power to divide and award.” Id. “The trial court has no authority to

       exclude or set aside marital property but must divide all property.” Id.


[11]   Husband asserts that his monthly disability income was intended to replace

       future income, similar to worker’s compensation-type benefits, and, as such,

       should not have been considered a marital asset. We disagree. Contrary to

       Husband’s assertion, review of the record indicates that Husband’s monthly

       benefits were treated as pension benefits rather than the type of disability

       benefits described by Husband.




       Court of Appeals of Indiana | Memorandum Decision 18A-DR-2194 | March 4, 2019   Page 6 of 9
[12]   The Indiana Public Retirement System (“INPRS”) indicated that according to

       its records, Husband “is a disabled retired member of the [1977 Fund]” which is

       administered by INPRS. Ex. p. 105. Husband’s membership in the 1977 Fund

       began on February 1, 1999 and ended on December 14, 2017. Husband

       “retired with a disability pension benefit on December 15, 2017” and receives a

       “$1,996.25 gross disability pension benefit per month.” Ex. p. 106. Further, to

       the extent that Husband acknowledges that the $77,459.60 value of his pension

       on the date Wife initiated divorce proceedings should have been included in the

       marital estate, as of the date the trial court issued its order, Husband no longer

       has a member contribution account as his member contribution account

       balance was used to fund the 1977 disability pension benefit. Given INPRS’s

       classification of the monthly benefits as pension benefits, Husband’s status as a

       disabled retired member of the 1977 Fund, and the fact that Husband did not

       forfeit his right to receive the monthly pension benefits upon the termination of

       his employment at IMPD, we conclude that the trial court did not abuse its

       discretion in treating Husband’s monthly pension benefit as pension benefits

       which were to be included in the marital estate.4


[13]   Further, to the extent that Husband argues that his pension benefit was

       acquired of his own right after the parties’ separation, we note that the Indiana




       4
         Given INPRS’s classification of the benefits at issue, we are also unpersuaded by Husband’s claim that his
       monthly disability pension rights were more akin to a replacement for future income and were not vested
       simply because his disability status could be reviewed by INPRS and the monthly payments could be
       discontinued if he began receiving other payment relating to his employment as a police officer.

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-2194 | March 4, 2019                     Page 7 of 9
       Supreme Court stated that “[i]t may be reasonably argued that in many

       marriages the joint efforts of both spouses are invested so that one of them may

       earn pension rights.” In re Marriage of Adams, 535 N.E.2d 124, 127 (Ind. 1989).

       In In re Marriage of Adams, the husband worked as a police officer and

       accumulated pension eligibility during the parties’ marriage. The Indiana

       Supreme Court concluded that the trial court did not err in including husband’s

       pension in the marital estate, finding


               the evidence sufficient to support the conclusion that the
               husband’s police pension rights were acquired by the joint efforts
               of the parties and therefore not subject to the ‘prior to final
               separation’ limitation. The police pension rights were therefore
               subject to disposition as marital property, notwithstanding that
               the pension rights did not become marital ‘property’ … until after
               the separation.


       Id. Applying the Indiana Supreme Court’s opinion in In re Marriage of Adams to

       this case, we agree with the trial court’s conclusion that the evidence is

       sufficient to prove that Husband’s 1977 Fund pension rights were acquired by

       the joint efforts of the parties during the course of their marriage.


[14]   In addition, even if Husband’s monthly pension benefits could have been

       considered acquired by his own right or disability payments intended to replace

       future income, Husband has waived his challenge to the inclusion of these

       benefits in the marital estate by failing to challenge their inclusion below. Troxel

       v. Troxel, 737 N.E.2d 745, 752 (Ind. 2000) (“A party may not raise an issue for

       the first time … on appeal.”). Husband’s counsel conceded that the trial court


       Court of Appeals of Indiana | Memorandum Decision 18A-DR-2194 | March 4, 2019   Page 8 of 9
       had to factor Husband’s pension benefits into the marital estate. The parties

       stipulated that the value of the pension was $204,149.00. Husband’s attorney

       did not argue before the trial court that Wife should not receive one-half of the

       pension benefits.5 Husband cannot now, for the first time, challenge inclusion

       of his pension benefits into the marital estate.


[15]   For the above-stated reasons, we conclude that the trial court did not abuse its

       discretion in including Husband’s monthly pension benefit in the marital estate.


[16]   The judgment of the trial court is affirmed.


       Bailey, J., and Brown, J., concur.




       5
         Husband’s attorney only argued that the marital balance sheet submitted by Wife seemed to indicate that
       she was asking for more than fifty percent of the pension benefits. Wife’s counsel acknowledged the mistake
       and amended the request “to do a 50/50 split of [the] pension.” Tr. p. 97.

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-2194 | March 4, 2019                    Page 9 of 9